73
                  Case 15-14068-JDW Doc 53 Filed
                           UNITED STATES         10/16/19 Entered
                                            BANKRUPTCY            10/16/19 09:51:57
                                                                COURT                                                          Desc
                                                Page 1 of 2
                                                   NORTHERN DISTRICT OF MISSISSIPPI
                                                         ABERDEEN DIVISION

In re: HELEN WILSON                                                                                      Case No.: 15-14068-JDW

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Locke D. Barkley, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 11/12/2015.
2) The plan was confirmed on 03/17/2016.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 01/10/2017, 03/07/2018.
5) The case was dismissed on 06/20/2019.
6) Number of months from filing or conversion to last payment: 43.
7) Number of months case was pending: 44.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 1,795.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $17,143.50
       Less amount refunded to debtor:                             $.00
 NET RECEIPTS:                                                                   $17,143.50

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                   $2,671.53
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                       $1,009.29
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,680.82

 Attorney fees paid and disclosed by debtor:                     $.00




 Scheduled Creditors:
Creditor                                                      Claim              Claim            Claim          Principal            Interest
Name                                        Class             Scheduled          Asserted         Allowed        Paid                 Paid
BECKETT AND LEE LLP                         Secured                       .01     1,694.67        1,694.67               .00                 .00
EZ CASH                                     Unsecured              300.00              NA               NA               .00                 .00
INTERNAL REVENUE SERVICE                    Secured                       NA           NA               NA               .00                 .00
INTERNAL REVENUE SERVICE                    Secured                       NA           NA               NA               .00                 .00
JEFFERSON CAPITAL SYSTEMS LLC               Unsecured              409.24           420.46          420.46               .00                 .00
LIGHTNING CHECK ADVANCE                     Unsecured              300.00              NA               NA               .00                 .00
MARSHALL COUNTY CHANCERY CLERK Secured                                    NA           NA               NA               .00                 .00
MARSHALL COUNTY TAX COLLECTOR Secured                                     NA           NA               NA               .00                 .00
MONEY MATTERS                               Unsecured              350.00              NA               NA               .00                 .00
MS DEPARTMENT OF REVENUE                    Secured                       NA           NA               NA               .00                 .00
QUANTUM3 GROUP LLC                          Unsecured              500.00           388.21          388.21               .00                 .00
RENT A CENTER                               Secured                       NA           NA               NA               .00                 .00
SPECIALIZED LOAN SERVICING, LLC             Secured             58,000.00       39,258.28        11,975.71       11,975.71                   .00




Page 1 of 2                                                                                                       UST Form 101-13-FR-S (9/1/2009)
73
                   Case 15-14068-JDW Doc 53 Filed
                            UNITED STATES         10/16/19 Entered
                                             BANKRUPTCY            10/16/19 09:51:57
                                                                 COURT                                                         Desc
                                                 Page 2 of 2
                                                NORTHERN DISTRICT OF MISSISSIPPI
                                                      ABERDEEN DIVISION

In re: HELEN WILSON                                                                                      Case No.: 15-14068-JDW

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim           Claim          Principal           Interest
Name                                         Class             Scheduled           Asserted        Allowed        Paid                Paid
SPECIALIZED LOAN SERVICING, LLC              Secured              3,000.00         2,812.47        2,812.47        1,486.97                  .00

 Summary of Disbursements to Creditors:                                                            Claim          Principal           Interest
                                                                                                   Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                           11,975.71        11,975.71                  .00
     Mortgage Arrearage:                                                                          2,812.47         1,486.97                  .00
     Debt Secured by Vehicle:                                                                          .00              .00                  .00
     All Other Secured:                                                                           1,694.67              .00                  .00
 TOTAL SECURED:                                                                                  16,482.85        13,462.68                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                         .00             .00                 .00
     Domestic Support Ongoing:                                                                           .00             .00                 .00
     All Other Priority:                                                                                 .00             .00                 .00
 TOTAL PRIORITY:                                                                                         .00             .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                         808.67              .00                 .00

 Disbursements:
        Expenses of Administration:                                                              $3,680.82
        Disbursements to Creditors:                                                             $13,462.68
 TOTAL DISBURSEMENTS:                                                                                                              $17,143.50

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      10/16/2019                                      By:   /s/Locke D. Barkley
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                       UST Form 101-13-FR-S (9/1/2009)
